t c memo united_states tax_court sheri flying hawk petitioner v commissioner of internal revenue respondent docket no filed date sheri flying hawk pro_se elizabeth wickstrom for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioner’s federal_income_tax for and of dollar_figure and dollar_figure respectively and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure respectively all section references are to the internal_revenue_code_of_1986 as in continued following concessions by the parties the issues for decision are whether petitioner is entitled to deductions for the business use of her homes of dollar_figure and dollar_figure for and respectively whether petitioner is entitled to deduct car and truck expenses for and in amounts greater than those respondent allowed whether petitioner is entitled to deduct on schedule c profit or loss from business other expenses of dollar_figure for and whether petitioner is liable for accuracy-related_penalties under sec_6662 for and findings_of_fact some of the facts have been stipulated and are so found petitioner resided in california at the time she filed her petition continued effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar petitioner concedes that she had unreported income consisting of dollar_figure in interest and a dollar_figure state tax_refund for she further concedes that she is not entitled to a dollar_figure depreciation deduction for a gravel trailer for respondent concedes that petitioner is entitled to an additional dollar_figure of depreciation_deductions for petitioner concedes that she is not entitled to a dollar_figure deduction for wage expenses for respondent concedes that dollar_figure that petitioner reported as gross_receipts for should not be included in her gross_income for that year respondent also concedes that petitioner is entitled to a dollar_figure charitable_contribution_deduction for dollar_figure of which was claimed on petitioner’s schedule c and disallowed in the notice_of_deficiency business use of residences in and petitioner was an accountant who provided among other services tax_return preparation services to her clients petitioner had an office in moss beach california moss beach office throughout and which she rented for dollar_figure per month she claimed and respondent allowed deductions for this office rent expense for both years petitioner performed of her work from the moss beach office in and in additionally in petitioner hired temporary assistants for her bookkeeping activities for the business including reviewing credit card statements covering and posting the data therein to the appropriate expense accounts of the business these assistants did their work at the moss beach office petitioner also owned a mobile home in susanville california susanville residence and a house in clearlake oaks california clearlake oaks residence before trial petitioner signed a stipulation to the effect that this house was in nearby clearlake california rather than in clearlake oaks at trial however petitioner gave sworn testimony that her house was in clearlake oaks and her father’s residence was in clearlake as will be seen infra this distinction is important in view of petitioner’s claims concerning the business and personal_use of her automobile we will disregard the stipulation in view of petitioner’s testimony see 66_tc_312 we note however that this episode reflects a recurrent lack of clarity on petitioner’s part with respect to important details--in her discussions with respondent that gave rise to the continued in and during those years she had clients in each location but she did not use the susanville residence or the clearlake oaks residence for client meetings instead she met with clients at their places of business or residence and then did some of the accounting work for them at the residences she owned during and she rented out the susanville residence to a close friend but also used it herself for occasional overnight occupancy and for storing workpapers and client files petitioner claimed deductions of dollar_figure and dollar_figure on her federal_income_tax returns for and respectively for the business use of her susanville and clearlake oaks residences respondent disallowed the deductions in notices of deficiency issued with respect to and continued stipulations and in her trial testimony consequently we have generally accorded less weight to her testimony than would otherwise be the case we find on the basis of the preponderance_of_the_evidence that petitioner used these dwellings for more than days in both and for personal purposes which results in each having been used as a residence within the meaning of sec_280a see sec_280a for example petitioner admits in her brief that each dwelling had personal_use areas business use of vehicles petitioner claimed schedule c deductions for car and truck expenses of dollar_figure and dollar_figure for and respectively for respondent allowed an dollar_figure deduction as reflecting petitioner’s business use of a ford thunderbird she owned but disallowed the remaining dollar_figure petitioner calculated the dollar_figure deduction for using the business standard mileage_allowance for big_number miles which according to the return constituted of the vehicle’s use in for respondent allowed an dollar_figure deduction of the dollar_figure in car and truck expenses petitioner reported as reflecting business use of the thunderbird and disallowed the remaining dollar_figure including all amounts petitioner reported with respect to a ford taurus petitioner calculated the dollar_figure deduction claimed on the return using the business standard mileage_allowance for big_number miles she reported as driven for business purposes in the thunderbird and big_number miles she reported as driven for business purposes in a ford taurus titled in the name of another individual according to the return the the standard mileage rate for for business miles wa sec_48 cents per mile revproc_2006_49 2006_2_cb_936 the big_number in total business miles that petitioner reported on her return would produce a deduction of dollar_figure at the standard mileage rate the amount petitioner claimed as a deduction on her schedule c however was dollar_figure this discrepancy is not explained in the record business miles reported for the thunderbird represented of its use in and those reported for the taurus represented of its use the thunderbird was the only vehicle petitioner owned in and petitioner conceded at trial that at least of her use of the thunderbird during and was for personal purposes including visiting her father in clearlake a city near clearlake oaks and taking him to the grocery store she did not maintain a contemporaneous mileage log account book or diary for the thunderbird for or during the taurus was owned and driven by an individual who according to petitioner did some tax work for her and provided assistance in servicing other clients of her accounting business during petitioner did not issue a form_w-2 wage and tax statement or a form 1099-misc miscellaneous income to this individual for that year however petitioner did not drive the taurus and she did not reimburse this individual for any business miles driven in the taurus for petitioner did not produce a contemporaneous mileage log for the taurus for other expenses respondent disallowed dollar_figure of petitioner’s claimed deduction for schedule c other expenses for respondent subsequently conceded that dollar_figure of that figure was allowable the remaining dollar_figure that was disallowed consists of dollar_figure reported on the return for health maintenance items and dollar_figure reported for cultural supplies the health maintenance items consisted of vitamins and nutritional supplements that petitioner had purchased for personal_use the cultural supplies included ti leaves and other plants some of which petitioner used personally for medicinal purposes and some of which she claims she gave as gifts to clients petitioner did not maintain contemporaneous_records of the recipients of the claimed gifts or the business_purpose of the gifts petitioner timely petitioned this court for redetermination of the deficiencies respondent determined for and business use of residences opinion as a general_rule sec_280a provides that no deduction shall be allowed with respect to the business use of a dwelling_unit that is used by the taxpayer as a residence during the year however sec_280a provides an respondent conceded at trial with respect to a dollar_figure other expense deduction for charitable donations that petitioner had shown entitlement to a charitable_contribution_deduction on schedule a itemized_deductions of dollar_figure for exception for certain business uses of a dwelling_unit provided the dwelling_unit has a portion which is exclusively used on a regular basis a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business the supreme court has laid out a two-part test to determine whether such a home_office constitutes a taxpayer’s principal_place_of_business the relative importance of the activities performed at each business location and the amount of time spent at each place 506_us_168 however congress adjudged the soliman standard too rigid and enacted flush language following sec_280a designed to liberalize it the taxpayer_relief_act_of_1997 pub_l_no sec_932 sec_111 stat pincite see h_r rept no pincite 1997_4_cb_319 this flush language provides that the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business sec_280a petitioner has not satisfied any of the sec_280a exceptions that would allow a deduction for the business use of the susanville or clearlake oaks residences there was no separate structure at either residence nor did she use either to meet with clients see sec_280a and c that leaves only the exception for_the_use_of a portion of each residence exclusively and on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer as used in sec_280a as further modified in the flush language thereafter for the reasons discussed below we conclude that neither the susanville residence nor the clearlake oaks residence was petitioner’s principal_place_of_business within the meaning of sec_280a during and the moss beach office was a fixed location and according to petitioner’s own testimony she performed of her work there in and in it can be readily inferred especially in the absence of any contrary evidence that petitioner performed the administrative and management activities relating to her accounting business ratably over the year--with the result that approximately and of these activities would have been performed at the moss beach office in and respectively indeed petitioner testified that she hired temporary assistants to perform significant bookkeeping tasks for the business in and that that work was done at the moss beach office therefore we conclude on this record that petitioner conducted substantial administrative and management activities at a fixed location the moss beach office other than the susanville and clearlake oaks residences accordingly neither of the two residences was petitioner’s principal_place_of_business as defined in the flush language because petitioner estimates that she performed at least half the work of her business at the moss beach office during each of the years at issue she has not shown that the remaining work split between the susanville and clearlake oaks residences exceeded the work performed at the moss beach office in importance or time expended accordingly neither of the residences was petitioner’s principal_place_of_business for either year without regard to the flush language we therefore sustain respondent’s disallowance of the deductions claimed for business use of a residence for and business use of vehicles generally a taxpayer is permitted to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 when deductions are claimed for the business use of property that is also readily used for personal purposes the requirements for substantiating business use are stricter such property--denoted listed_property in section 274--includes passenger automobiles such as the thunderbird and the taurus for which petitioner claimed business use deductions see sec_280f sec_274 to substantiate deductions for the business use of passenger automobiles a taxpayer must prove various elements of business use including inter alia the amount of business mileage and the total mileage for the taxable_year sec_1 5t b i b temporary income_tax regs fed reg date each such element must be substantiated by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement id para c fed reg adequate_records for this purpose include account books diaries logs statements of expense trip sheets or similar records and documentary_evidence made at or near the time of the expenditure id subpara i if a taxpayer is unable to satisfy the adequate_records standard he must establish each element of the expenditure by his own statement including specific and detailed information and by other corroborative evidence sufficient to establish each element id subpara i fed reg when the element to be established is the amount of business use this corroborative evidence must be direct evidence--such as a statement in writing or oral testimony of witnesses setting forth detailed information about the use--or documentary_evidence id such documents must contain sufficient information as to each element of every business investment use id subpara ii c fed reg with respect to petitioner’s deductions for business use of the thunderbird for and respondent allowed dollar_figure or approximately of the dollar_figure petitioner claimed as a deduction for and he allowed dollar_figure or approximately of the dollar_figure petitioner apparently claimed as a deduction for to substantiate her claim that she is entitled to larger deductions petitioner testified at trial that she used the thunderbird--the only vehicle she owned during and 2007--exclusively for business purposes in the same testimony she later contradicted herself by conceding that of her use of the vehicle each year was personal including visits to her father in which she took see supra note him to buy groceries apparently realizing the difficulties her trial testimony presented for her claim of business use of the thunderbird petitioner offered a third version of events in her posttrial brief in which she claims for the first time that the trips to visit her father occurred when the thunderbird was in the shop for repairs and that the trips to the grocery store were made in his vehicles statements in posttrial briefs are of course not evidence see eg rule b 99_tc_202 n except to the extent they may constitute an admission by a party see fed r evid d nonetheless petitioner’s evolving explanations concerning the use of the thunderbird confirm the initial skepticism triggered by the claim that the only vehicle she owned was never used for personal purposes considering all the facts and circumstances we conclude that petitioner’s own statement concerning the business use of the thunderbird is not credible moreover the documentary_evidence she offers to corroborate her statement--repair invoices recording the thunderbird’s odometer readings at various times and some receipts for vehicle- related expenditures--shed no light whatsoever on the portions of thunderbird’s business use during and consequently petitioner has failed to substantiate that she is entitled to any deductions for business use of the thunderbird beyond those respondent allowed as for petitioner’s claimed deduction for business use of the taurus in 2007--based on the standard mileage rate for business use--respondent contends that the deduction is not allowable because a taxpayer may not claim the standard mileage rate for more than one vehicle citing revproc_70_25 sec_3 1970_2_cb_506 the revenue_procedure governing the use of the standard mileage rate for however is revproc_2006_49 sec_11 2006_2_cb_936 revproc_2006_49 sec_5 c b pincite allows a taxpayer to claim the business standard mileage rate for up to four vehicles although the vehicle limit would not bar petitioner’s use of the business standard mileage rate for other clear terms of the revenue_procedure render her ineligible to use that rate for the taurus revproc_2006_49 sec_5 c b pincite provides that a taxpayer may use the business standard mileage rate with respect to an automobile that is either owned or leased by the taxpayer the ownership requirement of revproc_2006_49 sec_5 supra reflects the fact that the deduction using the standard mileage rate is in lieu of all fixed and variable costs of the automobile allocable to business purposes items such as depreciation are included in fixed and variable costs for this purpose id sec_5 2006_2_cb_938 a taxpayer may not claim depreciation_deductions for property he does not own 124_tc_244 aff’d 469_f3d_436 5th cir petitioner did not own or lease the taurus in she is therefore not eligible to use the business standard mileage rate to compute the deduction claimed on her return and she has produced no other competent evidence to substantiate a business_expense deduction for the taurus for consequently we sustain respondent’s disallowance of a deduction for the car and truck expenses that petitioner claimed for for the business use of the taurus other expenses as discussed in our findings_of_fact respondent disallowed petitioner’s schedule c other expense deductions of dollar_figure for cultural supplies and dollar_figure for health maintenance items at trial petitioner introduced various credit card statements with handwritten notations purporting to indicate that she had paid certain vehicle- related expenses with respect to the taurus however before trial petitioner stipulated that she did not reimburse the owner of the taurus for any business use of the vehicle during because the timing of the handwritten notations on the credit card statements rests entirely on petitioner’s self-serving testimony and is not otherwise corroborated we conclude that this evidence is insufficiently probative to warrant disregarding the parties’ stipulation see jasionowski v commissioner t c pincite accordingly we find that no reimbursements for business use were made the cultural supplies consisted of ti leaves and other plants some of which petitioner used personally as apparel and or for medicinal purposes and some of which she contends she gave as gifts to clients to the extent petitioner used any of the ti leaves or other plants for personal medicinal purposes they constitute nondeductible personal expenses see sec_262 such expenditures are not business_expenses nor are they deductible as medical_expenses because there is no evidence that they were a prescribed_drug see sec_213 to the extent any of the ti leaves or other plants were given as gifts to clients a deduction for those expenditures would need to be substantiated pursuant to the strict requirements of sec_274 sec_274 thus petitioner would need documentation prepared at or near the time of the expenditure indicating the amount of the expense a description of the gift the business_purpose of the gift and her business relationship to the persons receiving the gift see sec_274 sec_1_274-5t temporary petitioner concedes in her posttrial brief that the ti leaves she wore as apparel would constitute a nondeductible expense for the first time in her posttrial brief petitioner also claims that some of the plants were used to decorate her office or offices as there is no sworn testimony or other evidence to support this claim we do not consider it further see rule b 99_tc_202 n statements in briefs do not constitute evidence and cannot be used as such to supplement the record income_tax regs supra the allowable deduction for business_gifts is also limited to dollar_figure per recipient sec_274 by her own admission the substantiation petitioner provided for her claimed business gifts--which consisted of marked-up credit card statements--was prepared approximately a year after she received the credit card statements the substantiation was therefore not prepared at or near the time of the gift moreover it does not identify the recipients of the business_gifts or the value_of_the_gift given to a particular client we therefore sustain respondent’s disallowance of the deduction petitioner claimed for cultural supplies for petitioner has also not shown entitlement to her schedule c other expense deduction of dollar_figure for health maintenance items the items in question were vitamins and nutritional supplements that petitioner purchased for personal consumption these items were personal expenditures see sec_262 and vitamins or organic foods purchased and consumed pursuant to a self-imposed regimen rather than a physician’s recommendation or prescription are not deductible sec_213 lingham v commissioner tcmemo_1977_152 therefore the health maintenance item expenses are not deductible penalties respondent determined accuracy-related_penalties under sec_6662 and b and on the basis of negligence or disregard of rules and regulations and a substantial_understatement_of_income_tax for both and on brief respondent argues for the substantial_understatement_penalty only with respect to as a general_rule the commissioner has the burden of production and must offer sufficient evidence to indicate that imposing a penalty is appropriate 116_tc_438 see also sec_7491 once the commissioner meets this burden of production the burden shifts to the taxpayer to show that it is inappropriate to impose the penalty because of exculpatory factors including reasonable_cause higbee v commissioner t c pincite sec_6662 and b and imposes a penalty on any underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax respectively ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 it connotes ‘a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 this includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs disregard of rules and regulations includes any careless reckless or intentional disregard of the internal_revenue_code the regulations or certain internal_revenue_service administrative guidance id subpara in general an understatement of income_tax is the excess of the amount of tax required to be shown on the return over the amount of tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return id no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith in regard to that portion sec_6664 that determination is made case-by-case depending on the facts and circumstances sec_1_6664-4 income_tax regs those circumstances include the experience knowledge and education of the taxpayer id respondent has met his burden of production with respect to petitioner’s negligence and disregard of rules or regulations for both and petitioner claimed substantial home_office expense deductions for each year while simultaneously maintaining and deducting the costs of the moss beach office in violation of a statutory rule limiting such deductions to a home_office that either constitutes the taxpayer’s principal_place_of_business is used for client meetings or is a separate structure as there is no evidence petitioner undertook any investigation to determine the correctness of these return positions this portion of the understatement is attributable to a careless disregard of rules or regulations see sec_1_6662-3 income_tax regs her inflated claims of business use of passenger automobiles were negligent under the circumstances as were her claims of deductions for business_gifts given the lack of records to substantiate these deductions see id subpara petitioner’s attempts to deduct clearly personal items such as nutritional supplements and ti leaves purchased for her own use were obviously negligent in addition petitioner conceded various challenged deductions at or before trial she conceded that she was not entitled to a dollar_figure depreciation deduction claimed for with respect to a gravel trailer in which she admitted she had-- at most--a security_interest as a lender petitioner also conceded that she received but failed to report interest_income and income from a state tax_refund in finally petitioner conceded that she was not entitled to a dollar_figure wage expense deduction for but as discussed below we conclude that she has shown reasonable_cause with respect to that erroneous deduction with one exception petitioner has failed to show that she acted with reasonable_cause and in good_faith with respect to the underpayments for and see sec_6664 the determination of reasonable_cause is made on a case-by-case basis considering circumstances such as the knowledge and experience of the taxpayer sec_1_6664-4 income_tax regs during the years at issue petitioner was an accountant providing tax_return preparation services to others other than some vague assertions about how items are treated for tax purposes in the case of nonprofit_organizations petitioner offered no justification for what were substantial departures from well-settled tax rules we accordingly sustain respondent’s determination of negligence penalties for the underpayments for and with one exception petitioner claimed an erroneous dollar_figure deduction for a wage expense for however the circumstances giving rise to that deduction were that petitioner agreed to serve in effect as a payroll agent for a client the client paid over funds totaling dollar_figure to petitioner during which she deposited into a_trust account from this trust account petitioner arranged using the services of a third-party payroll services firm to pay out wages to the client’s employees totaling dollar_figure on her schedule c petitioner included in gross_receipts the dollar_figure received from the client and claimed a wage expense deduction for the dollar_figure she arranged to be paid out to the client’s employees respondent now concedes that the dollar_figure is not includible in gross_receipts and petitioner concedes that she is not entitled to a wage expense deduction of dollar_figure the discrepancy in the two figures is not otherwise explained in the record but we conclude that to the extent the discrepancy may give rise to an underpayment for petitioner had reasonable_cause for that portion of the underpayment in the event the rule computation indicates that petitioner’s understatement_of_tax for exceeds the greater of dollar_figure or of the amount of tax required to be shown on the return we conclude that the underpayment for is also attributable to a substantial_understatement_of_income_tax for which she has not shown reasonable_cause except as found herein to reflect the foregoing decision will be entered under rule
